UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-10257
                         Summary Calendar



                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              VERSUS

                   ANGEL MANUEL RIVERA-ROMERO,

                                                Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                        (4:98-CR-188-1-E)

                        September 28, 1999

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Angel Manuel Rivera-Romero appeals his conditional guilty-plea

conviction for possession of cocaine with the intent to distribute.

Rivera contends that the district court clearly erred in denying

his motion to suppress the evidence seized from his apartment.
Rivera argues that because he has only limited understanding of

English, his consent to the law enforcement officers’ entry into,

and warrantless search of, the apartment was involuntary.

     In reviewing a district court’s ruling on a motion to suppress

based on live testimony at a suppression hearing, this court must

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
accept the district court’s findings of fact unless they are

clearly erroneous or influenced by an incorrect view of the law.

United       States     v.   Foy,   28 F.3d 464,    474   (5th    Cir.   1994).

Voluntariness of consent to enter a residence or make a search is

a question of fact to be determined by a preponderance of the

evidence from the totality of the circumstances.2                      See United

States v. Cooper, 43 F.3d 140, 144 (5th Cir. 1995).                   “[I]n regard

to   Spanish      speaking      defendants,     where    there   is    sufficient

conversation between the suspect and law enforcement officers to

demonstrate that the suspect had an adequate understanding of

English to fully comprehend the situation, a finding that consent

was voluntary may be proper.”            United States v. Alvarado, 898 F.2d
987, 991 (5th Cir. 1990).

     The district court did not err, clearly or otherwise, in

finding that Rivera voluntarily consented to the officers’ entry

into, and warrantless search of, the apartment.                See Alvarado, 898
F.2d at 991.          Therefore, the judgment of the district court is

     AFFIRMED.




         2
        In brief, Appellant’s counsel argues that the proof of
voluntariness must be by clear and convincing evidence, relying on
United States v. Gonzales, 842 F.2d 748 (5th Cir. 1988) and United
States v. Parker, 722 F.2d 179 (5th Cir. 1983). Those cases were
overruled by United States v. Hurtado, 905 F.2d 74, 75-76 (5th Cir.
1990). We on this occasion, assume that these improper citations
are the result of inadequate research rather than a deliberate
breach of duty by an officer of the court.

                                           2